DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1,	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 16 is rejected under 35 U.S.C. 101 because: the claim recites “a computer readable medium…”. The claimed “medium” may be transitory (note para [0102] and [0106] of CHEN et al (2021/0377628)-defines “computer readable medium…” as signal medium or storage medium or a combination.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUFTI (2015/0221316).
	As to claim 1, MUFTI discloses media content marking and tracking methods and apparatus and further discloses a method for outputting information, comprising: 
Determining (ID Code Management or Service “IDMS” 102, fig.1-17, [0005-0007] and [0032-0036]) an entity characterizing a target video from a pre-created knowledge graph (Audio samples with metadata-[0032-0036] and [0050-0055]); Acquiring an authority owner information for characterizing an authority owner of the target video from an attribute information of the entity (figs.2-3 and [0042-0053]); determining whether the authority owner is a target authority owner or not based on the authority owner information ([0025-0027], [0031-0036], [0039-0046] and [0050-0055]), IDMS marks and tracks media content: videos, images, music, digital content, etc., receives target media content from source: clients, users, creators, producers, etc., marks content using Audio samples metadata, receives authority owner information: various parameters: name, ID, etc., that identifies the authority owner including authenticating the authority owner to generate additional codes for an ID of media content; 
and in response to determining that the authority owner is the target authority owner, determining at least one entity associated with the authority owner information from entities for characterizing videos in the knowledge graph, and generating and outputting a related information of the entity in the at least one entity ([0025-0027], [0031-0036], [0039-0046], [0050-0055] and [0082-0091]) IDMS marks and tracks media content: videos, images, music, video clip, VOD, digital content, etc., receives target media content from source: clients, users, creators, producers, etc., marks content using Audio samples metadata, receives authority owner information: various parameters: name, ID, etc., that identifies the authority owner including authenticating the authority owner to generate additional codes for an ID of media content and outputting a data structure that includes related information of the entity including updating the data structure accordingly based on additional generated codes.
	As to claim 2, MUFTI further discloses wherein the determining whether the authority owner is a target authority owner or not based on the authority owner information comprises: determining whether the authority owner information is included in a pre-created authority owner information set or not; and in response to determining the authority owner information is included in the pre-created authority owner information set, determining that the authority owner is the target authority owner ([0031-0036], [0039-0046], [0050-0055] and [0082-0091]), IDMS generates initial codes and additional codes or fields for the same media ID based on subset of owner parameters; content information may include secondary ID and other fields; note further remarks in claim 1
	As to claim 3, MUFTI further discloses wherein the generating and outputting a related information of the entity in the at least one entity comprises: for the entity in the at least one entity, acquiring a view count data of a video characterized by the entity, wherein the view count data is a numerical value; and in response to determining that the acquired view count data is greater than or equal to a preset view count threshold, generating a first prompt information, and generating and outputting the related information, containing the first prompt information, of the entity ([0083-0087]] and [0092-0097]), tracks viewing count over time period(s), including viewing of an entire media content (e.g. Ads) to generate additional information, updates content information and organizing media content type based on highest level, lowest level, etc., based on real-time received information of the media content and further communicates real-time messages to entities as content status changes or based on usage data, statistical data, etc.
As to claim 4, MUFTI further discloses wherein after the acquiring a view count data of a video characterized by the entity, the method further comprises: in response to determining that the acquired view count data is smaller than the preset view count threshold, generating a second prompt information, and generating and outputting the related information, containing the second prompt information, of the entity ([0083-0087]] and [0092-0097]), tracks viewing count over time period(s), including viewing of an entire media content (e.g. Ads) to generate additional information, updates content information and organizing media content type based on highest level, lowest level, etc., based on real-time received information of the media content and further communicates real-time messages to entities as content status changes or based on usage data, statistical data, etc..
As to claim 5, MUFTI further discloses wherein the related information of the entity comprises at least one of: a title of the video characterized by the entity, a popularity data of the video characterized by the entity, and an authority cost information of the video characterized by the entity ([0031-0036] and [0039-0046]).
As to claim 6, MUFTI further discloses wherein the popularity data comprises at least one of: a view count data of the video characterized by the entity, a follower count data of the video characterized by the entity, and a comment count data of the video characterized by the entity ([0083-0087]] and [0092-0097]), note remarks in claim 3.
As to claim 7, MUFTI further discloses wherein after the generating and outputting a related information of the entity in the at least one entity, the method further comprises: for the entity in the at least one entity, in response to receiving a removing operation instruction for the entity, deleting a video information of the video characterized by the entity from a target page, wherein the target page is used for showing the video information of the video characterized by the entity, and the removing operation instruction is generated by performing a removing operation through a target user terminal on the video characterized by the entity in the target page ([0083-0087]], [0092-0097] and [0116-0119])), based on the feedback or status or compile event reports, determines what content information is to be updated or changed based on changes or updates as indicated by the entity, e.g., instructions to remove transmitting of EIDRs and Ad-IDs 
As to claim 8, the claimed “An apparatus for outputting information…” is composed of the same structural elements that were discussed with respect to claim 1.
Claim 9 is met as previously discussed in claim 2.
Claim 10 is met as previously discussed in claim 3.
Claim 11 is met as previously discussed in claim 4.
Claim 12 is met as previously discussed in claim 5.
Claim 13 is met as previously discussed in claim 6.
Claim 14 is met as previously discussed in claim 7.
As to claim 16, the claimed “A computer readable medium…” is composed of the same structural elements that were discussed with respect to claim 1.
As to claim 17, MUFTI further discloses wherein after the generating and outputting a related information of the entity in the at least one entity, the method further comprises for the entity in the at least one entity, in response to receiving a removing operation instruction for the entity, deleting a video information of the video characterized by the entity from a target page, wherein the target page is used for showing the video information of the video characterized by the entity, and the removing operation instruction is generated by performing a removing operation through a target user terminal on the video characterized by the entity in the target page ([0083-0087]], [0092-0097] and [0116-0119])), based on the feedback or status or compile event reports, determines what content information is to be updated or changed based on changes or updates as indicated by the entity, e.g., instructions to remove transmitting of EIDRs and Ad-IDs.
As to claim 18, MUFTI further discloses wherein after the generating and outputting a related information of the entity in the at least one entity, the method further comprises: for the entity in the at least one entity, in response to receiving a removing operation instruction for the entity, deleting a video information of the video characterized by the entity from a target page, wherein the target page is used for showing the video information of the video characterized by the entity, and the removing operation instruction is generated by performing a removing operation through a target user terminal on the video characterized by the entity in the target page ([0083-0087]], [0092-0097] and [0116-0119])), based on the feedback or status or compile event reports, determines what content information is to be updated or changed based on changes or updates as indicated by the entity, e.g., instructions to remove transmitting of EIDRs and Ad-IDs.
	Claim 19 is met as previously discussed in claim 17.
	Claim 20 is met as previously discussed in claim 17.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG